                        Case 1:20-mc-00374-MCC Document 3 Filed 07/14/20 Page 1 of 1
AO   106 (Rev.   04/10) Application for   a Search Warrant




                                            UNrrpo Srarps Drsrnrcr CoURT
                                                                          for the
                                                             Middle District of Pennsylvania

                 In the Matter of the Search           of
                                                                             )
          (BrieJly describe the property to be searched
           or identify the person by name and address)                       )
                                                                                      Case No.      1:20-MC-0374-03
                                                                             )
 A BLACK COLORED COOLPAD MODEL: COOLPAD                                      )
 3632A CELLULAR PHONE WITH BROKEN SCREEN                                     )
        HAVING I MEI#: 864377 032735000                                      )

                                                   APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perj ury that I have reason to believe that on the following person or properly (identify the person or describe the
property to be searched and give its location):

  A BLACK COLORED COOLPAD MODEL: COOLPAD 3632A CELLULAR PHONE DESCRIBED IN ATTACHMENT A.

located in the                  Middle                 District of          Pennsylvania             , there is now concealed ftdentifu the
person or describe the property to be seized)l
  Evidence of violations of 18 U.S.C. $922(9)(1)as more specifically described in Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                    devidence of a crime;
                    d   contraband, fruits of crime, or other items illegally possessed;
                    d   property designed for use, intended for use, or used in committing a crime;
                    E   a person to be arrested or a person who is         unlawfully restrained.

          The search is related to a violation of:

             Code       Section                                                     Offense Description
       18 U.S.C.        922(9)(1)                       Knowing Possession of Firearm by Prohibited Person



           The application is based on these lacts:
        l, DarrinBates, a Task Force Officerwith the Bureau of Alcohol, Tobacco, Firearms, and Explosives, being duly
        sworn, do hereby depose and state:

           d Continued onthe attached sheet.
           U Delayed notice of       days (give exact ending date if more than 30 days:                                      ) is requested
                  under 18 U.S.C. $ 3 103a, the basis of which is set forth on the attached sheet.

                                                                                      s/ Darrin Bates
                                                                                                    Applicant's signatttre

                                                                                                 TFO Darrin Bates, ATF
                                                                                                    Printed name and tille

Sworn to before me and signed in my presence
                                                                                 s/ Martin C. Carlson, telephonically approved
Date
             7/14/2020
                                                                                                      Judge's signature

City and state:           Harrisburg, Penn sylvania                                            Honorable Martin C. Carlson
                                                                                                    Printed name and title
